     Case 1:19-cv-00133-NONE-EPG Document 132 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     REPLANET HOLDINGS, INC.,                         No. 1:19-cv-00133-NONE-EPG
12                        Plaintiff,
13            v.                                        ORDER GRANTING STIPULATION
                                                        CONCERNING SCHEDULING ORDER
14     FEDERAL INSURANCE COMPANY,
15                        Defendant.
16

17           On January 20, 2021, the parties filed a stipulation to modify certain pretrial deadlines.

18    (ECF No. 131).

19           Finding good cause, the Court grants the stipulation. Accordingly, IT IS HEREBY

20    ORDERED that the scheduling order is modified as follows:

21
                          Event                          Previous Date               Revised Date
22     Expert disclosure deadline for the           January 20, 2021            February 12, 2021
       remainder of the report of Dr. Delores       (general expert
23     Conway. Dr. Conway may serve a               disclosure deadline)
       further report limited to the two grocery
24
       stores chains that were not the subject of
25     the December 21 or January 4
       disclosures. Dr. Conway’s further
26     disclosure on February 12, 2021 shall
       include a complete statement of all
27     opinions she will express relating to
       those two grocery chains and the basis
28
                                                        1
     Case 1:19-cv-00133-NONE-EPG Document 132 Filed 01/21/21 Page 2 of 2


 1     and reasons for them, the facts or data
       she considered in forming them, and any
 2     exhibits that will be used to summarize
 3     or support them.
       Expert rebuttal deadline, which shall be   January 20, 2021         May 13, 2021
 4     served by overnight mail
       Expert discovery cutoff                    February 19, 2021        June 28, 2021
 5     Pretrial conference                        July 22, 2021, at 8:15   July 22, 2021, at 8:15
                                                  a.m.                     a.m. (unchanged)
 6
       Trial                                      VACATED                  VACATED
 7                                                                         (unchanged)

 8

 9
      IT IS SO ORDERED.
10

11       Dated:    January 21, 2021                          /s/
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
